Citation Nr: 9934977	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  94-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty for more than 24 years 
terminating with his retirement in July 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of January 
1993 in which the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Florida, Regional Office (RO) denied 
the veteran's claim for entitlement to service connection for 
a heart condition.  The case was previously before the Board 
in April 1996 and October 1998 at which timed the case was 
remanded for additional development.

It is noted that this claim is currently under the 
jurisdiction of the RO located in Jackson, Mississippi.


FINDING OF FACT

There is no competent medical evidence of record that 
clinically confirms the current presence of heart disease.


CONCLUSION OF LAW

The veteran's claim for service connection for heart disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for a heart condition is warranted.  The 
veteran specifically asserts that his heart disease was 
diagnosed during his period of service.  He also asserts that 
inservice electrocardiograms showed left ventricular 
hypertrophy with repolarization abnormality and nonspecific 
intraventricular conduction delay.

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(b) (1999).  

In addition, if a disorder noted during active service is not 
shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the disorder after service 
must be present for an appropriate grant of service 
connection.  See 38 C.F.R. § 3.303 (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection benefits is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim, 
meaning a claim, which is meritorious.  See Murphy, 1 Vet. 
App. at 81.  A mere allegation that a disability was incurred 
in service is not sufficient to establish a well-grounded; 
the appellant must submit evidence in support of his claim 
which would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In that regard, a lay person is 
not competent to make a medical diagnosis, or to relate a 
given medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the three elements of a "well 
grounded" claim for service connection are: (1) evidence of 
a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  
(emphasis added).  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to her claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

A review of the veteran's service medical records shows that 
the veteran underwent several cardiovascular evaluations 
during service.  Blood pressure readings recorded during 
service showed no evidence of hypertension.  The veteran had 
complaints of chest pain with numbness in March 1982.  The 
diagnosis at that time was chest pains, probably 
costochondritis.  EKG [electrocardiogram, also described as 
"ECG"] testing, also conducted in March 1982, was described 
as normal.  A November 1984 ECG report shows normal sinus 
rhythm with sinus arrhythmia; and possible "LVH" [left 
ventricular hypertrophy], which was noted as being "may be" 
a normal variant.  The report was described as being 
"borderline."  

The veteran was seen at the dispensary in November 1984 for 
tightness in his chest and shortness of breath.  It was 
reported that X-rays and an EKG were within normal limits.  
The impression was possible early emphysema or 
osteochondritis.  A November 1985 EKG revealed normal sinus 
rhythm with sinus arrhythmia; and possible LVH, which may 
have been normal for his age.  A November 1989 EKG report was 
described as "abnormal."  X-ray findings relating to the 
veteran's chest, dated in February 1991, showed a "normal" 
heart and great vessels.  The report of the veteran's May 
1992 retirement examination showed that clinical evaluation 
of the heart was described as "normal."  In addition, the 
report of a chest X-ray, taken in conjunction with the 
retirement examination, indicated that the cardiovascular 
shadow was normal, lungs were clear, and that there were no 
masses in the hila or mediastinum.  An EKG report indicated 
normal sinus rhythm, nonspecific intraventricular conduction 
delay, voltage criteria for left ventricular hypertrophy, and 
"abnormal ECG."

The veteran's postservice medical records consist of military 
and VA medical records and examination reports showing 
treatment beginning in September 1992.  An EKG conducted in 
September 1992 revealed findings of sinus bradycardia, 
voltage criteria for left ventricular hypertrophy, ST 
abnormality, and possible digitalis effect.  The findings 
were described as abnormal.

An October 1992 VA cardiovascular examination showed that the 
veteran reported experiencing episodes of palpitations and 
tachycardia during his period of service.  It is noted that 
the examiner, during the administration of this examination, 
did not have the veteran's claims folder available for 
review.  The veteran denied any history of chest pain, 
dyspnea on exertion, or syncope; he further reported that he 
was not taking any cardiac medications.  

The examination revealed a blood pressure reading of 102/74, 
and equal and clear breath sounds.  The examiner reported, 
upon cardiac examination, a rate of 68 with occasional 
prematures, with S1 and S2 described as normal, and no clicks 
heard at S3, S4, or S5.  No murmurs were heard; and no 
clubbing, cyanosis, or edema of the extremities was reported.  
The report also indicated that electrocardiogram testing 
showed a normal sinus rhythm with occasional supraventricular 
ectopic beat.  The veteran was noted to meet the voltage 
criteria for "LVH" based on the sum of leads V1 and V5; 
these findings were noted by the examiner as maybe being a 
"normal" variant.  The EKG was described as borderline.  
Chest X-ray showed normal heart size and clear lung fields.  
It was further stated by the examiner that a stress test was 
not indicated.  The diagnosis was history and ECG evidence of 
supraventricular ectopic beats with history of 
supraventricular tachycardia, currently asymptomatic with 
caffeine restriction, Functional Class 1A; normal cardiac 
examination; and history of hypercholesterolemia with dietary 
modification currently in place.  

The veteran was examined at a VA cardiology clinic in 
December 1997.  At that time the veteran gave a history of 
abnormal EKGs and intermittent high blood pressure.  He was 
not taking any medication.  The examination showed a blood 
pressure of 114/66.  An EKG showed normal sinus rhythm and 
moderate voltage criteria for LVH, which could be a normal 
variant.  Also reported was a ST abnormality, which could be 
a digitalis effect.  The impression was an abnormal EKG.  It 
was noted that the report was unconfirmed.  A second report 
showed findings that were interpreted as being normal.  This 
report was designated as confirmed by a VA physician.  The VA 
examiner interpreted the findings of the EKG as within normal 
limits.  The examiner indicated that the cardiovascular 
examination was normal.

The veteran underwent an exercise treadmill test at a 
military facility later in December 1997.  Exercise tolerance 
was described as good, and blood pressure response was noted 
to be adequate.  The assessment was Positive Maximal ETT 
[exercise treadmill test].  It was indicated that the 
examiner suspected false positive findings with few risk 
factors and a prolonged exercise time.

The Board notes that myocardial perfusion testing conducted 
in January 1998 showed that the veteran completed eleven 
minutes of exercise reaching a maximum heart rate of 174, 
which exceeded the target rate of 153.  Initial images were 
reported as showing a small perfusion abnormality in the 
interior wall of the left ventricle, while the remainder of 
the ventricle perfused normally.  Delayed images of the 
interior wall of the left ventricle showed reperfusion, which 
the examiner opined suggested may be an area of ischemia.  
The diagnosis was small defect in the interior wall which 
appeared reversible, and therefore, suspicious for a 
myocardial ischemia.

A VA examination by a staff cardiologist was conducted in 
January 1998.  The examiner indicated that the veteran denied 
any symptoms of heart disease whatsoever, either during the 
past or present time.  It was pointed out that the veteran 
noted postservice borderline high blood pressure readings 
which did not warrant treatment.  

The examination revealed normal vital signs, with examination 
of his cardiovascular system being described by the examiner 
as essentially unremarkable.  No evidence of heart failure or 
left ventricular enlargement and/or heave was noted, and 
auscultation was described as normal.  Peripheral pulses, 
including the carotids, were described as normal.  
Electrocardiogram testing revealed an increase in QRS 
voltage; which was noted by the examiner to be quite 
consistent with the veteran's body build, and should be read 
as normal.  2-D echocardiogram testing showed normal left 
ventricular size and function"without any evidence of left 
ventricular hypertrophy.  The examiner also reviewed the 
findings of the stress test.  It was reported that because of 
the ECG abnormalities reported during the stress test, which 
by itself was to be considered a false positive, a thallium 
stress test was performed.  The thallium stress test was read 
as essentially normal without any evidence of reperfusion 
defect.

The examiner, in summarizing his findings, stated that the 
veteran was in good physical health, both clinically and 
objectively-based on his performance during stress testing.  
The examiner, in discussing the clinical findings, opined 
that these datas do not support the diagnosis of organic 
heart disease.  

The increase in QRS voltage noted in the electrocardiogram 
along with the ST changes were noted by the examiner to be 
non-specific findings, not uncommonly seen in individuals 
with a normal heart, and by itself, did not support the 
diagnosis of left ventricular hypertrophy, particularly in 
view of the normal findings of the echocardiogram.  The 
examiner added that he did not find any evidence, clinical or 
by cardiac tests, i.e., echocardiogram, etc., to support the 
diagnosis of chronic disease or disability related to the 
heart.  He added that, regarding the veteran's reported 
symptoms of sinus bradycardia, sinus arrhythmia and other ECG 
abnormalities, it should be emphasized that they are signs -- 
findings that are observed in contrast to the symptoms -- 
which are felt by patients, and that no clinical significance 
should be attached to them unless other evidence of heart 
disease is found which is not the case here.  

An April 1999 addendum to the January 1998 VA examination has 
also been associated with the veteran's claims folder.  This 
addendum, completed by the same cardiologist who conducted 
the January 1998 examination indicates that the veteran's 
claims folder and other information had been reviewed to 
arrive at the conclusion of the January 1998 VA examination 
report. 

To summarize, the veteran is competent to describe his 
symptoms.  However, the veteran is not competent to render a 
diagnosis.  See Espiritu, supra.  A diagnosis and an analysis 
of the etiology of such a disability requires competent 
medical evidence and cannot be evidenced by such lay 
assertions.  Id.  

In this regard the record shows that the veteran was 
evaluated on several occasions during service and that 
abnormal EKG findings were reported.  However, a VA 
examination in October 1992 indicated that the cardiovascular 
evaluation was normal.  

Additionally, in December 1997 and January 1998 he underwent 
a thorough cardiac work-up by the VA, which included the 
stress test at a military facility.  A staff physician after 
reviewing the veteran's records indicated that he currently 
did not have heart disease.  There is no current medical 
evidence of record, which contradicts this opinion.  
Accordingly, without current medical evidence of 
cardiovascular disease, the claim is not well grounded and 
must be denied.  See Caluza, supra.

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein. The veteran was denied by the RO. The 
Board considered the same law and regulations. The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim. 
The result is the same.


The Board concludes that the veteran has not been prejudiced 
by the decision herein. The veteran was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board notes that the veteran is always free to submit new 
and material evidence to reopen the claim for entitlement to 
service connection for heart disease, such as medical 
evidence tending to show that he currently has a 
cardiovascular disorder related to service.


ORDER

Entitlement to service connection for heart disease is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

